Examiner’s Amendment Authorized Via Telephonic Interview
1.	As explained in the attached interview summary, on 01/09/2022 applicant’s representative authorized examiner to amend claim 1 as follows:
Claims
1. (Currently Amended) A pixel circuit, comprising: a first transistor, a second transistor, a third transistor, a storage device and a light-emitting device; wherein
	a control terminal of the first transistor is connected to a first scan line, a first terminal of the first transistor is connected to a data line, and a second terminal of the first transistor is connected to an output node; a first terminal of the storage device is connected to the output node, and a second terminal of the storage device is connected to a control line;
	a control terminal of the second transistor is connected to the output node, a first terminal of the second transistor is connected to a supply voltage, and a second terminal of the second transistor is connected to a first terminal of the third transistor; and
	a control terminal of the third transistor is directly connected to a second scan line, a second terminal of the third transistor is directly connected to an anode of the light-emitting device, and a cathode of the light-emitting device is grounded,
	wherein the second terminal of the storage device is directly connected to the control line so that the light-emitting device emits light under a control of a control signal from the control line,
	wherein the control signal from the control line is different from the supply voltage so that a control of a luminance evenness of the light-emitting device is realized by the 

2. (Original) The pixel circuit according to claim 1, wherein the first transistor and the third transistor are of different types, and a voltage signal transmitted from the first scan line and a voltage signal transmitted from the second scan line are the same.

3. (Previously Presented) The pixel circuit according to claim 1, wherein the first transistor and the third transistor are of a same type, and a voltage signal transmitted from the first scan line and a voltage signal transmitted from the second scan line are opposite to each other. 

4. (Original) The pixel circuit according to claim 1, wherein the first transistor and the third transistor are switch transistors, and the second transistor is a drive transistor.

5. (Original) The pixel circuit according to claim 1, wherein the second transistor is a P-type thin-film transistor, the first terminal of the second transistor is a source, and the second terminal of the second transistor is a drain.

6. (Original) The pixel circuit according to claim 5, wherein the first transistor is a P-type thin-film transistor, and the third transistor is an N-type thin-film transistor; and the control terminal of the third transistor is connected to the control terminal of the first transistor.



8. (Original) A display device, comprising the pixel circuit according to claim 1.

9. (Previously Presented) A method for driving a pixel circuit, applied to the pixel circuit according to claim 1, comprising: 
controlling, by a first voltage signal output from the first scan line, the first transistor to be in an on-state and controlling, by a third voltage signal output from the second scan line, the third transistor to be in an off-state; 
transmitting, by the first transistor, a data signal output from the data line to the storage device, and controlling, by the data signal, the storage device to output a first output voltage signal; 
controlling, by a second voltage signal output from the first scan line, the first transistor to be in an off-state, and controlling, by a fourth voltage signal output from the second scan line, the third transistor to be in an on-state; 
controlling, by the first output voltage signal of the storage device, the second transistor to be in an on-state, and receiving, by the second transistor via the storage device, a drive signal to drive the light-emitting device through the third transistor;
wherein the drive signal comprises a drive current and/or a drive voltage, 
wherein the second terminal of the storage device is directly connected to the control line so that the light-emitting device emits light under the control of the control signal from the control line, wherein the data signal controls the storage device to be 

10. (Original) The method for driving the pixel circuit according to claim 9, further controlling, by the data signal, the storage device to output a second output voltage signal, and controlling by the second output voltage signal from the storage device, the second transistor to be in an off-state.

11. (Original) The method for driving the pixel circuit according to claim 9, wherein the controlling, by the third voltage signal output from the second scan line, the third transistor to be in an off-state, such that the light-emitting device is in a non-light-emitting state.

12. (Original) The method for driving the pixel circuit according to claim 9, wherein the drive signal is configured to control luminance of the light-emitting device.

13. (Cancelled)

14. (Previously Presented) The method according to claim 9, wherein, the second transistor is a P-type thin-film transistor. 

15. (Cancelled)

16. (Previously Presented) The method according to claim 20, wherein, the second transistor is a P-type thin-film transistor.

17. (Previously Presented) The pixel circuit according to claim 1, wherein the control signal from the control line controls a luminance of the light-emitting device via the storage device, such that the luminance of the light-emitting device is directly adjusted by the control signal from the control line.

18. (Previously Presented) The pixel circuit according to claim 1, wherein there is no intervening element between the control signal from the control line and the second terminal of the storage device.

19. (Cancelled)

20. (Previously Presented) A method for driving a pixel circuit, applied to the pixel circuit according to claim 1, comprising: 
controlling, by a first voltage signal output from the first scan line, the first 
transmitting, by the first transistor, a data signal output from the data line to the storage device, and controlling, by the data signal, the storage device to output a first output voltage signal; 
controlling, by a second voltage signal output from the first scan line, the first transistor to be in an off-state, and controlling, by a fourth voltage signal output from the second scan line, the third transistor to be in an on-state; 
controlling, by the first output voltage signal of the storage device, the second transistor to be in an on-state, and receiving, by the second transistor via the storage device, a drive signal to drive the light-emitting device through the third transistor; 
wherein the drive signal comprises a drive current and/or a drive voltage, 
wherein the second terminal of the storage device is directly connected to the control line so that the light-emitting device emits light under the control of the control signal from the control line, 
wherein the data signal controls the storage device to be charged, 
after the first transistor transmits the data signal output from the data line to the storage device, the method for driving the pixel circuit further comprises: 
controlling, by the data signal, the storage device to be charged and stopping charging until the storage device outputs a high voltage signal, transmitting, by the storage device, the high voltage signal of the storage device to the control terminal of the second transistor; controlling, by the high voltage signal of the storage device, the second transistor to be in an off-state; wherein, the high voltage signal of the storage 
Claims Allowed
2.	Claims 1-12, 14, 16-18 and 20 are allowed.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “a control terminal(FIG. 3: T3’s gate terminal) of the third transistor(FIG. 3: T3) is directly connected to a second scan line(FIG. 3: Second scan line)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2020/0211464 A1 to Yue et al. (“Yue”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

More specifically as to claim 1, Yue discloses a pixel circuit (FIG. 4; ¶0056), comprising: a first transistor(T2)(FIG. 4; ¶0056), a second transistor(T1)(FIG. 4; ¶0056), a third transistor(T4)(FIG. 4; ¶0058), a storage device(C)(FIG. 4; ¶0056) and a light-emitting device(L1)(FIG. 4; ¶0056); wherein
a control terminal(T2’s gate terminal)(FIG. 4; ¶0058) of the first transistor(T2)(FIG. 4; ¶0058) is connected to a first scan line(line connecting G1 to T2)(FIG. 4; ¶0058), a first terminal(T2’s source/drain terminal closest to Vdata)(FIG. 4; ¶0058) of the first transistor(T2)(FIG. 4; ¶0058) is connected to a data line(line from Vdata to T2)(FIG. 4; ¶0058), and a second terminal(T2’s source/drain terminal closest to N1)(FIG. 4; ¶0058) of the first transistor(T2)(FIG. 4; ¶0058) is connected to an output node(N1)(FIG. 4; ¶0058 – T2 outputs a data signal to N1); a first terminal(C’s terminal closest to N1)(FIG. 4; ¶0056) of the storage device(C)(FIG. 4; ¶0056) is connected to the output node(N1)(FIG. 4; ¶0058), and a second terminal(C’s terminal closest to Vcom)(FIG. 4; ¶0056) of the storage device(C)(FIG. 4; ¶0056) is connected to a control line(line between C and Vcom)(FIG. 4; ¶0055);
	a control terminal(T1’s gate terminal)(FIG. 4; ¶0056) of the second transistor(T1)(FIG. 4; ¶0056) is connected to the output node(N1)(FIG. 4; ¶0058), a first terminal(T1’s source/drain terminal closest to VDD)(FIG. 4; ¶0056) of the second transistor(T1)(FIG. 4; ¶0056) is connected to a supply voltage(VDD)(FIG. 4; ¶0057), and a second terminal(T1’s source/drain terminal closest to T4)(FIG. 4; ¶0056) of the second transistor(T1)(FIG. 4; ¶0056) is connected to a first terminal(T4’s source/drain terminal closest to T1)(FIG. 4; ¶0058) of the third transistor(T4)(FIG. 4; ¶0058); and
	a control terminal(T4’s gate terminal)(FIG. 4; ¶0058) of the third transistor(T4)(FIG. 4; ¶0058) is coupling connected to a second scan line(line connecting G2 to T3)(FIG. 4; ¶0058 –T4’s gate terminal is coupling connected to G2), a second terminal(T4’s source/drain terminal closest to L1)(FIG. 4; ¶0058) of the third transistor(T4)(FIG. 4; ¶0058) is directly connected to an anode(L1’s terminal closest to N2)(FIG. 4; ¶¶0056, 0060) of the light-emitting device(L1)(FIG. 4; ¶0056), and a cathode(L1’s terminal closest to VSS)(FIG. 4; ¶¶0055-0056) of the light-emitting device(L1)(FIG. 4; ¶0056) is grounded(VSS)(FIG. 4; ¶0055),                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          	wherein the second terminal(C’s terminal closest to Vcom)(FIG. 4; ¶0056) of the storage device(C)(FIG. 4; ¶0056) is directly connected to the control line(line between C and Vcom)(FIG. 4; ¶0055) so that the light-emitting device(L1)(FIG. 4; ¶0056) emits light under a control of a control signal(Vcom)(FIG. 4; ¶0055) from the control line(line between C and Vcom)(FIG. 4; ¶0055),
	wherein the control signal(Vcom)(FIG. 4; ¶0055) from the control line(line between C and Vcom)(FIG. 4; ¶0055) is different from the supply voltage(VDD)(FIG. 4; ¶0057) so that a control of a luminance evenness of the light-emitting device(L1)(FIG. 4; ¶0056) is realized by the control signal(Vcom)(FIG. 4; ¶0055) from the control line(line between C and Vcom)(FIG. 4; ¶0055) when a capacity of the storage device(C)(FIG. 4; ¶0056) is limited (FIG. 4: C; ¶0056 – the capacity of the storage device {FIG. 4: C} is always inherently limited).
Yue does not disclose “a control terminal of the third transistor is directly connected to a second scan line”, with all other limitations as claimed.
Other Relevant Prior Art
4.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2006/0164345 A1 to Sarma et al. discloses a control signal from a control line (FIG. 4: VSC, 416; ¶0028).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2017/0229070 A1 to Ma discloses a control signal from a 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIRK W HERMANN/Examiner, Art Unit 2692